      Case 7:17-cv-06251-PMH-AEK Document 110 Filed 08/23/21 Page 1 of 3




                                                             August 23, 2021

BY ECF
Honorable Andrew E. Krause
United States Magistrate Judge
The Hon. Charles L. Brieant, Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601

       Re:     Lowell, et al. v. Lyft, Inc., No. 7:17-cv-06251-PMH-AEK (S.D.N.Y.)

Dear Judge Krause,

        Pursuant to this Court’s Stipulated Protective and Confidentiality Order dated May 24,
2019, ECF No. 67 (“Protective Order”), Westchester Disabled On The Move, Inc. and Harriet
Lowell (collectively “Plaintiffs”) respectfully move for leave to file under seal a document that
Defendant Lyft, Inc. (“Lyft”) designated as confidential and to redact references to that document
and its contents in Plaintiffs’ discovery dispute letter, which cites to the document.

       In compliance with this Court’s Electronic Case Filing Rules & Instructions § 6 (“ECF
Rules”), the Protective Order also outlines the procedural requirements for filing documents
containing confidential information under seal:

       In filing Protected Material with this Court, or filing portions of any pleadings,
       motions, or other papers that disclose such Protected Material (“Confidential Court
       Submission”), the Parties shall publicly file a redacted copy of the Confidential
       Court Submission via the Electronic Case Filing System. The parties shall file an
       unredacted copy of the Confidential Court Submission under seal with the Clerk
       of this Court, and the Parties shall serve this Court and opposing counsel with
       unredacted courtesy copies of the Confidential Court Submission.

Protective Order, ¶ 15.

        In light of the Protective Order, Plaintiffs respectfully request that an October 1, 2018
email that Lyft has designated as confidential be filed under seal. 1 Plaintiffs also request that
references to that email and its contents be redacted from Plaintiffs discovery dispute letter. This
request is narrowly tailored to cover only the relevant document that Defendant has designated as
confidential, quotations of the document, or references to the substance of the document.



1
 Plaintiffs take no position as to whether Defendant’s confidentiality designation is correct, and
Plaintiffs have no objection to Defendant submitting a letter that better articulates their basis for
designating the document as confidential.
                                                  1
          Case 7:17-cv-06251-PMH-AEK Document 110 Filed 08/23/21 Page 2 of 3




            Redaction of the confidential information at issue is authorized by federal law. Although
    there is a presumption of public access to judicial documents, Federal Rule of Civil Procedure
    26(c) authorizes district courts, upon a showing of good cause, to “require that the parties
    simultaneously file specified documents or information in sealed envelopes, to be opened as the
    court directs.” Fed. R. Civ. P. 26(c)(1)(H). “Documents may be sealed if specific, on the record
    findings are made demonstrating that closure is essential to preserve higher values and is
    narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
    120 (2d Cir. 2006) (internal quotations and alterations omitted). These “countervailing factors
    include but are not limited to . . . the privacy interests of those resisting disclosure.” Id. (internal
    quotations omitted).

           Here, Plaintiffs are filing a letter regarding ripe discovery disputes -- a letter which
    references a confidential exhibit -- and therefore must submit this confidential exhibit under seal
    in keeping with Defendant’s designation of the document. See Protective Order, ¶ 15. This
    request is narrowly tailored, in that it relates only to the relevant document that Defendant
    labeled as Confidential pursuant to the Protective Order and will allow Plaintiffs’ discovery
    dispute letter to be redacted only to the extent necessary to protect Defendant’s claimed
    confidentiality interests.

           Based on the foregoing, Plaintiffs respectfully request that: (i) their Motion for Leave to
    File Under Seal be granted; (ii) the redacted versions of Plaintiffs’ letter regarding ripe discovery
    disputes and the accompanying confidential exhibit electronically filed on August 23, 2021 be
    accepted as the public version of this filing; and (iii) that the Court grant Plaintiffs leave to file
    un-redacted versions of the same under seal.

                                                    Respectfully submitted,

Dated: August 23, 2021                              By: /s/ Jeremiah Frei-Pearson

                                                    Jeremiah Frei-Pearson
                                                    Chantal Khalil
                                                    FINKELSTEIN, BLANKINSHIP,
                                                    FREI-PEARSON & GARBER, LLP
                                                    1 North Broadway, Suite 900
                                                    White Plains, New York 10601
                                                    Tel: (914) 298-3281
                                                    Fax: (914) 824-1561
                                                    jfrei-pearson@fbfglaw.com
                                                    ckhalil@fbfglaw.com

                                                    Michael F. Ram (Pro Hac Vice)
                                                    MORGAN AND MORGAN
                                                    COMPLEX LITIGATION GROUP
                                                    711 Van Ness Avenue, Suite 500

                                                       2
     Case 7:17-cv-06251-PMH-AEK Document 110 Filed 08/23/21 Page 3 of 3




                                   San Francisco, CA 94102
                                   Tel: 415-358-6913
                                   mram@forthepeople.com

CC:
All counsel of record by ECF




                                     3
